Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on April 01, 2021 have been considered and an office action on the merits follows. As directed by the amendment, Claims 1, 4, 8, 11-12, and 16-19 have been amended, Claims 2 and 5 have been canceled, and Claims 3, 6-7, 9-10, and 13-15 stand as originally filed. Accordingly, Claims 1-19 are pending in the application. Applicant’s amendments to the Claims have overcome the 112(b) Rejections previously set forth for Claims 11 and 18, but have not overcome the 112(b) Rejection previously set forth on Claims 4 and 13, and thus they have been included in this action. Applicant’s amendments to the Drawings were received on April 01, 2021 and have been entered. Applicant’s amendments to the Drawings have overcome each and every Drawing Objection previously set forth. Applicant’s amendments to the Specification were received on April 01, 2021 and have been entered. Applicant’s amendments to the Specification have overcome each and every Specification Objection previously set forth.
DETAILED ACTION
	This is in response to Application filed on April 01, 2021 in which Claims 1, 3-4, and 6-19 were presented for examination.
Claim Objections
Claims 1, 12 and 14 are objected to because of the following informalities: 
Regarding independent Claims 1 and 12, a list is treated as part of the paragraph around or above the list, and should not be independently numbered. Further regarding independent Claim 12, where Applicant states, “element comprises:;” it appears there is extra punctuation. For examination 
Regarding Claim 14, where Applicant states, “the finger sleeve of claim 14” it appears the Applicant intended to state, “the finger sleeve of claim 12”. For examination purposes, Claim 14 will depend from Claim 12.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the recitation of the limitation, "the front section spans from the first end of the tubular element to the second end of the tubular element and defines a width of less than a user's finger" is unclear. Is, "a width of less than a user’s finger" intended to infer, "a width of less than the width of a user's finger”? And if so, what does that mean? Finger widths vary depending on the person; for example, a child’s finger is smaller in width than an adult’s finger width. For the purposes of examination, “the width of the front section” is being defined as “a width of less than a width of a user’s finger when in use” as that is what the drawings illustrate.
Regarding Claim 13, the recitation of the limitation, "the front section spans from the first end of the tubular element to the second end of the tubular element and defines a width of less than the width of a user’s finger" is unclear. What does that mean? Finger widths vary depending on the person; for example, a child’s finger is smaller in width than an adult’s finger width. For the purposes of examination, “the width of the front section” is being defined as “a width of less than a width of a user’s finger when in use” as that is what the drawings illustrate.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 8, 12, 16, and 19 (and Claims 3-4, 6-7, 9-11, 13-15, and 17-18 at least from depending from a rejected claim) rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Regarding independent Claim 1, Applicant appears to have positively recited and claimed a human body part because “the flap covers at least a finger joint of the user’s finger” is within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to/for” or “configured to/for” preceding any reference to a human or human body part.  For example, Applicant could recite, "the flap is configured to cover at least a finger joint of the user’s finger.” Further regarding independent Claim 1, Applicant appears to have positively recited and claimed a human body part 

Regarding Claim 8, Applicant appears to have positively recited and claimed a human body part because “fits snugly around the user’s finger” is within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to/for” or “configured to/for” preceding any reference to a human or human body part.  For example, Applicant could recite, "is configured to fit snugly around the user’s finger.”
Regarding independent Claim 12, Applicant appears to have positively recited and claimed a human body part because “extends up to a knuckle of the user’s finger” is within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to/for” or “configured to/for” preceding any reference to a human or human body part.  For example, Applicant could recite, "is configured to extend up to a knuckle of the user’s finger.” Further regarding independent Claim 12, Applicant appears to have positively recited and claimed a human body part because “the flap covers at least a portion of a distal part of the user’s palm” is within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to/for” or “configured to/for” preceding any reference to a human or human body part.  For example, Applicant could recite, "the flap is configured to cover at least a portion of a distal part of the user’s palm.”
Regarding Claim 16, Applicant appears to have positively recited and claimed a human body part because “fits snugly around the user’s finger” is within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to/for” or “configured to/for” .”
Regarding independent Claim 19, Applicant appears to have positively recited and claimed a human body part because “the flap covers at least a finger joint of a user’s finger” is within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to/for” or “configured to/for” preceding any reference to a human or human body part.  For example, Applicant could recite, " the flap is configured to cover at least a finger joint of a user’s finger.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being clearly anticipated by Bruder et al. US 6839905 B1 (hereinafter Bruder)
Regarding independent Claim 1, as best can be understood, Bruder discloses a finger sleeve (Bruder All Figs) comprising: a tubular element (Bruder Col. 1, l. 58-61) configured to fit on a portion of a user's finger (Bruder Col. 1, l. 57-61), the tubular element comprising:, (i) a front section (Annotated Fig. 12) configured to be positioned over a palm-ward facing portion of the user's finger (Annotated Fig. 13); (ii) a second section (Annotated Fig. 12) connected to the front section (Annotated Fig. 12 shows the second section connected to the front section at the area under the dotted line), wherein the second section spans from a first end (Annotated Fig. 12) of the tubular element to a second end (Annotated Fig. 12) of the tubular element; and (iii) a third section (Annotated Fig. 12), wherein the third section connects the front section and the second section at the second end of the finger sleeve (Annotated Fig. 12 shows the third section connecting the end areas of the first and second sections at the second end 

    PNG
    media_image1.png
    533
    955
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    452
    698
    media_image2.png
    Greyscale


Regarding Claim 3, Bruder discloses the finger sleeve of claim 1, wherein the flap (Annotated Fig. 12, #1204) is configured to cover at least a portion of a distal part of the user's palm (Bruder Col. 2, l. 23-30).
Regarding Claim 4, Bruder discloses the finger sleeve of claim 1, wherein the front section of the tubular element defines a width of less than a width of a user's finger (Bruder Figs. 17-20, also see Col. 3, l. 62-64, wherein it is noted that the sheath is to “fit tightly” suggesting that it is less than the width of a user’s finger so it can expand with placed on the finger, causing tension on the sheath and preventing it from sliding off; further, Col. 4, l. 23-39 discuss materials to perform this task, such as Lycra and spandex, which are both well known for their dual expansive and compressive properties).
Regarding Claim 6, Bruder discloses the finger sleeve of claim 1, wherein the front section comprises material having gripping properties (Bruder Col. 5, l. 33-37).
Regarding Claim 7, Bruder discloses the finger sleeve of claim 1, wherein the front section comprises silicone (Bruder Col. 5, l. 39-42).
Regarding Claim 8, Bruder discloses the finger sleeve of claim 1, wherein the second section has elastic properties such that the tubular element fits snugly around the user's finger (Bruder Col. 5, l. 32-47).
Regarding Claim 9, Bruder discloses the finger sleeve of claim 8, wherein the second section comprises material having breathable properties (Bruder Col. 2, l. 19-22).
Regarding Claim 10, Bruder discloses the finger sleeve of claim 1, wherein the front section and flap comprise material having cushioning properties (Bruder Col. 5, l. 36-38).
Regarding Claim 11, Bruder discloses the finger sleeve of claim 1, wherein the third section has elastic properties (Bruder Col. 5, l. 32-47) that allow the front section to move relative to the second section (Bruder Col. 5, l. 32-47 states that the sheath is constructed of flexible and breathable materials. This would mean that during function the third section would allow movement of the front and second sections relative to one another due to flexion of the finger and expansion of the materials of each section, as the term “relative” means “in relation to something else”, according to the Oxford Dictionary. As long as the finger sleeve is under stress and the third section is mechanically connected to the front and second sections, they will all move relative to one another.)
Regarding independent Claim 12, as best can be understood, Bruder discloses a finger sleeve (Bruder All Figs) comprising: a tubular element (Bruder Col. 1, l. 58-61) configured to fit on a portion of a proximal phalange of a user's finger (Annotated Fig. 13), wherein the tubular element defines a length such that a second end of the finger sleeve (Annotated Fig. 12) extends up to a knuckle of the user's finger (Annotated Fig. 13), wherein the tubular element comprises; (i) a front section of the tubular element (Annotated Fig. 12) configured to be positioned over a palm- ward facing portion of the user's finger (Annotated Fig. 12); (ii) a second section connected to the front section (Annotated Fig. 12), 
Regarding Claim 13, Bruder discloses the finger sleeve of claim 12, wherein the front section of the tubular element defines a width of less than the width of a user's finger (Bruder Figs. 17-20, also see Col. 3, l. 62-64, wherein it is noted that the sheath is to “fit tightly” suggesting that it is less than the width of a user’s finger so it can expand with placed on the finger, causing tension on the sheath and preventing it from sliding off; further, Col. 4, l. 23-39 discuss materials to perform this task, such as Lycra and spandex, which are both well known for their dual expansive and compressive properties).
Regarding Claim 14, Bruder discloses the finger sleeve of claim 12, wherein the front section comprises material having gripping properties (Bruder Col. 5, l. 33-37).
Regarding Claim 15, Bruder discloses the finger sleeve of claim 12, wherein the front section comprises silicone (Bruder Col. 5, l. 39-42).
Regarding Claim 16, Bruder discloses the finger sleeve of claim 12, wherein the second section has elastic properties such that the tubular element fits snugly around the user's finger (Bruder Col. 5, l. 32-47).
Regarding Claim 17, Bruder discloses the finger sleeve of claim 12, wherein the front section and flap comprise material having cushioning properties (Bruder Col. 5, l. 36-38).
Regarding Claim 18, Bruder discloses the finger sleeve of claim 12, wherein the third section has elastic properties that allow the front section to move relative to the second section (Bruder Col. 5, l. 32-47 states that the sheath is constructed of flexible and breathable materials. This would mean that during function the third section would allow movement of the front and second sections relative to one another due to flexion of the finger and expansion of the materials of each section, as the term “relative” means “in relation to something else”, according to the Oxford Dictionary. As long as the finger sleeve is under stress and the third section is mechanically connected to the front and second sections, they will all move relative to one another).
Regarding independent Claim 19, Bruder discloses a hand protection device (Bruder All Figs) comprising: a sleeve (Bruder Col. 1, l. 58-61) configured to fit on a portion of a proximal phalange of a user's finger (Annotated Fig. 13) and wherein the sleeve defines a length such that a second end of the hand protection device (Annotated Fig. 12) does not extend over at least a bottom end of fingernail of the user's finger (Annotated Fig. 13); wherein the sleeve consists of a hollow cylindrical shaped body (Figs. 12 and 17) having a first end and a second end (Annotated Fig. 12); a front section of the sleeve (Annotated Fig. 12) configured to be positioned over a palm-ward facing portion of the user's finger (Annotated Fig. 12); and, a second section of the sleeve (Annotated Fig. 12) connected to the front section (Annotated Fig. 12), wherein the second section spans from a first end of the sleeve (Annotated Fig. 12) to a second end of the sleeve (Annotated Fig. 12); and a third section of the sleeve (Annotated Fig. 12), wherein the third section connects the front section and the second section at the second end of the sleeve (Annotated Fig. 12 shows the third section connecting the end areas of the first and second sections at the second end of the finger sleeve); a flap (Annotated Fig. 12, #1204) attached at a first end of the finger sleeve (Annotated Fig. 12), wherein the flap covers at least a finger joint of a user's finger (Annotated Fig. 13, also see Col. 2, #23-30).
Response to Arguments
Applicant's arguments filed April 01, 2021 have been fully considered but they are not persuasive. Regarding the 35 USC 102 rejections of Claims 1-19 as being unpatentable over Bruder, Applicant argues:
Regarding Independent Claims 1 and 12, Applicant states that the prior art of Bruder fails to teach the front section and the second section as claimed. Applicant argues that the first sheath (1201) and second sheath (1202) are the front section and second sections, respectively. The Examiner disagrees. As noted in Bruder Annotated Fig. 12, the front section is the palmar section (1205; aka the full front/volar/palm facing/anterior side of the finger sleeve) of both sheathes, and the second section is the dorsal section (1202 or 1201; aka the full back/top/posterior portion of the finger sleeve) of both sheathes. As seen and labeled in Annotated Fig. 12, the section that is plain white on top is the second section and the section that is ribbed is the front section. These features can also be seen in Bruder Fig. 17 with just one sheath. In light of this interpretation, the prior art of Bruder does meet the limitations and therefore Claims 1 and 12 are unpatentable over Bruder. Further, the prior art of Bruder does address the new limitations, “wherein the second section spans from a first end of the tubular element to a second end of the tubular element” and “wherein the finger sleeve is sized such that the tubular element extends up to a knuckle of the user’s finger” as well, as seen above.
Regarding independent Claim 19, Applicant states claim 19 has been amended to require features similar to presently amended independent claims 1 and 12. As stated above, for such reasons, Examiner notes that Claim 19 is still unpatentable over the prior art of Bruder. Further regarding Claim 19, “In contradistinction, claim 19 allows for the length of the device to extend up to the bottom end of a fingernail of the user's finger (as opposed to a Further, Applicant argues regarding Claim 19, “’wherein the sleeve consists of a hollow cylindrical shaped body having a first end and a second end." All of the cited embodiments of Bruder that allegedly teach a front section, second section, and third section consist of two hollow cylindrical shaped bodies (1201, 1202).” Examiner disagrees. As seen in Annotated Fig. 12 and Annotated Fig. 13, the separate hollow bodies of each sheath each contain a first and a second end. The hollow body with the flap attached does have a first and second end. This can also be seen in Bruder Fig. 15. Further regarding Claim 19, Applicant argues, “independent claim 19 also requires a second section, a third section, and specific structural relationships between the three sections. Specifically, claim 19 now requires, "wherein the second section spans from a first end of the sleeve to a second end of the sleeve." The alleged second section of Bruder (i.e., second sheath 1202) does not meet this limitation in light of the Examiner's interpretation of the claims.” Examiner disagrees that Bruder does not meet this new limitation, as discussed in the above rejection.
Applicant submits that all the remaining dependent Claims 3-4, 6-11, and 13-18, as amended, are patentable based on forgoing amendments and clarifications. However, as discussed in the rejection and the arguments above, the dependent Claims 3-4, 6-11, and 13-18 are not allowable over the Prior Art. Therefore, these argument have not been found convincing and the rejections of Claims 3-4, 6-11, and 13-18 have been maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seidel US 2740121 A teaches a multi-section finger cot
Eugene US 8443462 B1 teaches an athletic grip enhancing finger glove
Eugene US 20180035735 A1 teaches grip enhancing finger cots for hands
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is 571-272-6804.  The examiner can normally be reached on Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/RAQUEL M. WEIS/Examiner, Art Unit 3732     

/KHALED ANNIS/Primary Examiner, Art Unit 3732